OFFICE ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the applicant find the changes or additions to be unacceptable, the applicant may file an amendment as provided by 37 CFR 1.312.  To ensure consideration, the applicant MUST file the amendment no later than the payment of the issue fee.

IN THE CLAIM: 	
Replaced Claim 10 with the following claim: 
--      10.	An integrated circuit structure, comprising: 
a first dielectric layer disposed above a substrate; 
an interconnect structure comprising a first interconnect on a first metal layer, a second interconnect on a second metal layer, and a via connecting the first interconnect and the second interconnect, the first interconnect being on or within the first dielectric layer; and 
a metal-insulator-metal (MIM) capacitor formed adjacent to the interconnect structure, the MIM capacitor having a planar profile comprising: 
      a bottom electrode plate in the first metal layer formed from a conductive line , wherein the bottom electrode comprises a plurality of two or more floating conductive lines that have portions protruding from a surface of the first dielectric layer and are laterally spaced apart, and a first low resistivity material; 
      a capacitor cavity formed on the bottom electrode plate in a second dielectric layer laterally across the second metal layer; 
      an insulator stack comprising at least one of an etch stop layer and a high-K dielectric layer formed on a bottom on the capacitor cavity; and
      a top electrode plate disposed on the insulator stack on sides and bottom of the recesses between the two or more floating conductive lines comprising the bottom electrode plate, and comprising a second low resistivity material filling a remainder of the capacitor cavity.	--

Authorization for this examiner’s amendment was given in a telephone interview with Stephen G. Sullivan on March 10, 2022.
Allowance Subject Matter
Claims 1-6, 8-21 & 23-25 are allowed.  Following is the Examiner’s statement of reason for allowance:

The closest prior art, U.S. Patent 7,238,584 to Chun et al, does not anticipate such limitations as: “in which the bottom electrode plate further comprises a plurality of two or more floating conductive lines that have portions protruding from a surface of the first dielectric layer and are laterally spaced apart, wherein the insulator stack is conformally disposed on sides and tops of two or more floating conductive lines protruding from the first dielectric layer and on the surface of the first dielectric layer between the two or more floating conductive lines, and wherein the top electrode plate is disposed on the insulator stack on sides and bottom of the recesses between the two or more floating conductive lines comprising the bottom electrode plate” (as applied to Claim 1); “a bottom electrode plate in the first metal layer formed from a conductive line, wherein the bottom electrode comprises a plurality of two or more floating conductive lines that have portions protruding from a surface of the first dielectric layer and are laterally spaced apart, and a first low resistivity material; a capacitor cavity formed on the bottom electrode plate in a second dielectric layer laterally across the second metal layer; an insulator stack comprising at least one of an etch stop layer and a high-K dielectric layer formed on a bottom on the capacitor cavity; and a top electrode plate disposed on the insulator stack on sides and bottom of the recesses between the two or more floating conductive lines comprising the bottom electrode plate, and comprising a second low resistivity material filling a remainder of the capacitor cavity” (as applied to Claim 10); “forming floating conductive lines in the first dielectric layer in a first metal layer, wherein at least a portion of the floating conductive lines form the first electrode plate; performing an air gap etch on the first dielectric layer to form recesses therein that exposes upper portions of the first electrode plate from the first dielectric layer; forming the etch stop layer over the first dielectric layer and exposed upper portions of the first electrode plate; forming the high-K dielectric layer over the etch stop layer; and forming the second electrode plate on the insulator stack by filling in the recesses between the first electrode plate with the second low resistivity material” (as applied to Claim 19); and “forming conductive lines in the first dielectric layer in a first metal layer, wherein at least one of the conductive lines form the first electrode plate; forming the etch stop layer over the first dielectric layer and the first electrode plate, and forming a second dielectric layer over the etch stop layer; forming a capacitor cavity in the second dielectric layer over the first electrode plate laterally across the second metal layer; forming the high-K dielectric layer on sidewalls and bottom of the capacitor cavity; and filling a remainder of the capacitor cavity with the second low resistivity material to form the first electrode plate” (as applied to Claim 24), of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art, including IDS dated 08/10/2018, that suggested a modification with the cited prior art(s) so as satisfy the combination of the pending claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Contact Information
To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful.  Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.

Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
March 16, 2022										    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815